Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	It appears that claims 1-3 should have been rejected under 35 USC 112(b).

	Referring to claim 1, it appears that the claim has recited insufficient structure for performing the recited function of, "configured for direct extraction of d33 and d31 from Cr-E "  Paragraphs 19-20 of the specification teach that a film shaped structure 200 with a stack of layers with a first and a second piezoelectric layers PZE1, PZE2 sandwiching a metallic sheet Shim 100 with poling directions (↓P) provides the functions of the CV measurements which are conducted between the metallic shim and the outer electrical electrodes, however, claim 1 only recites a 

	Referring to claim 2, it appears that the claim has recited insufficient structure for performing the recited function of, "configured for direct extraction of d33 and d31 from fr-E". Paragraphs 19-20 of the specification teach that a film shaped structure 200 with a stack of layers with a first and a second piezoelectric layers PZE1, PZE2 sandwiching a metallic sheet Shim 100 with poling directions (↓P) provides the functions of the CV measurements which are conducted between the metallic shim and the outer electrical electrodes, however, claim 1 only recites a device without any structure. Consequently, the claim does not appear to recite the requisite structure for performing the claimed function.  As such, the boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim, i.e., the device for direct extraction of d33 and d31 from fr-E, so it is unclear whether the function requires some other structure or is simply a result of operating the device. Thus, one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).
 method for direct extraction of d33 and d31 from Cr-E".
Claim 3 recites “method for direct extraction of d33 and d31 from Cr-E” is unclear. It is not clear how direct extraction of d33 and d31 from Cr-E is acquired or what step is used to direct extraction of d33 and d31 from Cr-E or what structure is used. Although functional language is permissible in certain instances, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention as in claim 3, the boundaries of the claim scope may be unclear. The language of claim 3 does not set forth well-defined boundaries of the invention, and one of ordinary skill in the art would not know from the claim terms what steps are encompassed by the claim. For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Thus, one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).
Claim 3 therefore does not particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
Clarification is required so that the scope of the claim is clear.







Claims 1,2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
the piezoelectric thin film materials layers on both faces of the steel;
the shim layer is a flexible steel sheet which acts as a common electrode;
both outer surfaces of PZE1 and PZE2 are coated with Al metallization to form electrical contacts as shown in Figure 2 and Paragraph [0019] of the present application publication number US 20200141990 A1 are the structure of the device for direct extraction of d33 and d31 from Cr-E, direct extraction of d33 and d31 from fr-E.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Paragraph 28-Paragrapgh 33 of the present application publication number US 20200141990 A1 describes the required steps for direct extraction of d33 and d31 from Cr-E.
.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, “A device configured for direct extraction of d33 and d31 from Cr-E”. It is not clear what device is used to for direct extraction of d33 and d31 from Cr-E and how the 
Clarification is required so that the scope of the claim is clear.  

Claim 2 recites, “A device configured for direct extraction of d33 and d31 from fr-E”. It is not clear what device is used for direct extraction of d33 and d31 from fr-E and how the device is used to direct extraction of d33 and d31 from fr-E, what structures or elements are in the device to perform the function. Claim recites, “d33”, “d31” and “fr-E”. However, claim does not recite what is d33, d31 and fr-E. The limitations are not clear and one of an ordinary skill would not understand what d33, d31 and fr-E. Therefore, the language of the claim 2 is not clear. 
Clarification is required so that the scope of the claim is clear.  

Claim 3 recites, “A method for direct extraction of d33 and d31 from Cr-E”. It is not clear what method is used for direct extraction of d33 and d31 from Cr-E and what steps are there for direct extraction of d33 and d31 from Cr-E, claim recites the result but does not recite how the result is obtained and what structure is used. Claim recites, “d33”, “d31” and “Cr-E”. However, claim does not recite what is d33, d31 and Cr-E. The limitations are not clear and one of an ordinary skill would not understand what d33, d31 and Cr-E. Therefore, the language of the claim 3 is not clear. 
Clarification is required so that the scope of the claim is clear.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)s 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zalesak et al. (Hereinafter “Zalesak”) in the US patent Number US 3954015 A.

Regarding claim 1, Zalesak teaches a device 
configured for direct extraction of d33 and d31 from Cr-E (A method of ascertaining the piezoelectric constants (d31, d33, g31, and g33) of ceramic cylindrical shells (rings) used as the active elements in hydrophones and sound sources to insure quality control. These constants may be obtained by measuring the electrical capacitance of the ring and by measuring the omnidirectional free-field voltage sensitivity, the ratio of the axial and radial sensitivity at a higher frequency and the physical dimensions of the ring; Abstract; Figure 3 shows a test calibration device with a ring to calculate piezoelectric constant; claim does not recite any structure or any elements of the device or what is d33, d31 and Cr-E. Therefore, any device can be used to determine d33 and d31. Any prior art can be applied to reject the claim which has a device that used to calculate d33 and d31. Claim is rejected in light of the specification however the limitation cannot incorporate from the specification to the claim).

Regarding claim 2, Zalesak teaches a device 
configured for direct extraction of d33 and d31 from fr-E (A method of ascertaining the piezoelectric constants (d31, d33, g31, and g33) of ceramic cylindrical shells (rings) used as the active elements in hydrophones and sound sources to insure quality control. These constants may be obtained by measuring the electrical capacitance of the ring and by measuring the omnidirectional free-field voltage sensitivity, the ratio of the axial and radial sensitivity at a higher frequency and the physical dimensions of the ring; Abstract; Figure 3 shows a test calibration device with a ring to calculate piezoelectric constant; claim does not recite any structure or any elements of the device or what is d33, d31 and fr-E. Therefore, any device can be used to determine d33 and d31. Any prior art can be applied to reject the claim which has a device that used to calculate d33 and d31. Claim is rejected in light of the specification however the limitation cannot incorporate from the specification to the claim).

Regarding claim 3, Zalesak teaches a method
for direct extraction of d33 and d31 from Cr-E (A method of ascertaining the piezoelectric constants (d31, d33, g31, and g33) of ceramic cylindrical shells (rings) used as the active elements in hydrophones and sound sources to insure quality control. These constants may be obtained by measuring the electrical capacitance of the ring and by measuring the omnidirectional free-field voltage sensitivity, the ratio of the axial and radial sensitivity at a higher frequency and the physical dimensions of the ring; Abstract; Figure 3 shows a test  claim does not recite any steps or any method or algorithm of the method to calculate d33, d31 and Cr-E or what is d33, d31 and Cr-E. Therefore, any device can be used to determine d33 and d31. Any prior art can be applied to reject the claim which describes a method to calculate d33 and d31. Claim is rejected in light of the specification however the limitation cannot incorporate from the specification to the claim for rejecting the limitation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim (US 5915267 A) discloses, “Method For Measuring Piezoelectric Constant Of Thin Film Shaped Piezoelectric Material-Accordingly, considering the conventional problems as described above, it is an object of the present invention to provide a method for measuring a piezoelectric constant of thin film shaped piezoelectric material which can exactly measure a piezoelectric constant of a thin film shaped piezoelectric material by using a pneumatic loading method and by applying a constant pneumatic pressure to the whole surface of the thin film shaped piezoelectric material regardless of a topology of the thin film, without causing a short in the piezoelectric material or a plastic deformation of the piezoelectric material; Column 4 Line 31-41)-Kim discloses to calculate Piezoelectric Constant but does not disclose explicitly d33 and d31”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866